Citation Nr: 0611053	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

2.  Entitlement to service connection for cervical spine 
disability.  

3.  Entitlement to service connection for bilateral shoulder 
disability.  

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and subsequent rating 
decisions from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

I.  Service Connection Claims

The veteran's service medical records reveal that he 
underwent a root canal in June 1979.  The service medical 
records do not contain any notation regarding the reason for 
the root canal.  He also injured his lumbar and thoracic 
spine while surfing in September 1982.  

The veteran maintains that his current TMJ condition is the 
result being repeatedly kicked in the face in boot camp, 
which required the root canal.  He also maintains that his 
current cervical spine disability and bilateral shoulder 
disability were the result of the inservice surfing accident.  

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  At his 
September 2005 hearing, the veteran stated that physicians 
have found a correlation between his inservice injuries and 
his current TMJ, cervical spine, and bilateral shoulder 
disabilities.  See hearing transcript (T.) at 10.  However, 
the claims file does not contain any such opinion.  The 
veteran should be provided an opportunity to provide the 
information which would enable the RO to obtain these 
opinions.  

In addition, the veteran submitted evidence, witness 
statements, pertaining to these claims pursuant to his 
hearing and he did not waive RO consideration of this 
evidence.  On remand, the RO will have an opportunity to 
consider this evidence.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The examinations of record do not provide an opinion 
regarding the etiology of the veteran's cervical spine or 
bilateral shoulder conditions.  The examiner who conducted 
the November 2003 VA spine and muscles examination opined 
that the veteran's cervical spine disability and bilateral 
shoulder disability were caused by his TMJ condition.  The 
examiner who conducted the November 2003 VA dental 
examination noted that it was indeterminate whether the 
veteran's myofascial pain dysfunction syndrome and associated 
TMJ condition were caused by trauma.  To resolve this issue, 
the veteran should be provided the appropriate examinations 
as well as an opinion regarding the etiology of any current 
TMJ, cervical spine or bilateral shoulder condition.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

II.  Bilateral Hearing Loss

The veteran submitted a private audiological examination 
dated in November 2005 and he did not waive RO consideration 
of this evidence.  On remand, the RO will have an opportunity 
to consider this evidence.  The veteran alleges that his 
bilateral hearing loss has worsened since the last VA 
audiological examination in November 2003.  Therefore, the 
veteran should be afforded another audiological examination.  

Regarding the application of the new court decision in 
Dingess/Hartman v. Nicholson, the claim is also remanded to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish the effective 
date for any award of benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service 
connection for TMJ condition, cervical 
spine disability, and bilateral shoulder 
disability, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on remand, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.   Regarding the claim for an increased 
rating for bilateral hearing loss, please 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

3.  The RO should advise the veteran that 
he should submit the written opinions of 
any physicians who have told him that his 
current conditions of the TMJ, cervical 
spine or bilateral shoulders is the result 
of service or any inservice injury.  The 
records submitted heretofore do not convey 
this opinion.

4.  Schedule the veteran for examinations 
of the temporomandibular joint, cervical 
spine and both shoulders by 
physicians/dentist with appropriate 
expertise to determine the nature, extent 
and etiology of any currently condition.  
Send the claims folder to the examiners so 
they can review his medical history.  The 
specialists should provide complete 
rationale for all conclusions reached.

a)  The physician/dentist who examines the 
veteran's TMJ should provide an opinion as 
to whether it is at least as likely as not 
that any TMJ condition or myofascial pain 
dysfunction syndrome now present was 
incurred in or aggravated by service, 
particularly by the June 1979 root canal.

b)  The physician who examines the 
cervical spine and both shoulders should 
provide an opinion as to whether it is at 
least as likely as not that any cervical 
spine or shoulder condition now present 
was incurred in service, particularly by 
the September 1982 surfing accident; or 
was caused or aggravated by any TMJ.

5.  The RO should schedule the veteran for 
a VA audiological examination to determine 
the current severity of the veteran's 
service-connected bilateral hearing loss.  
The veteran's claims file should be made 
available to the examiner for review 
purposes, all appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

6.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for a TMJ condition, 
cervical spine disability, and bilateral 
shoulder disability, and claim for an 
increased rating for bilateral hearing 
loss.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence submitted 
since the last supplemental statement of 
the case issued in June 2005, and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


